Franklin County, No. 91AP-144. This cause is pending before the court on the filing of a motion and cross-motion for an order directing the Court of Appeals for Franklin County to certify its record. Upon consideration of appellee/cross-appellant’s application for dismissal of the cross-appeal,
IT IS ORDERED by the court that said application be, and the same is hereby, granted, effective March 20, 1992.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that the cross-appeal be, and hereby is, dismissed.
This cause remains pending in all other respects.